DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined. Claims 1, 3, 4, 8 and 11 have been amended. Claims 13-20 are newly added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/01/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 04/13/2022 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to segmented scan chains having incoming test vector data latched in a low power mode by odd and even clocks into a partitioned logic circuit, each having a dedicated codec
The claimed invention as set forth in claim 1 recites features such as:
A system, comprising: 
a counter circuit configured to: 
receive a scan clock, wherein the scan clock transitions at a scan clock rate in which a test vector data is clocked onto a scan input bus; 
divide the scan clock by N to produce an odd clock and an even clock; and 
delay the even clock by approximately one cycle of the odd clock divided by N, wherein N is an integer greater than one; 
a first plurality of external scan chains coupled to receive the test vector data from the scan input bus, wherein the test vector data is configured to be clocked onto the first external scan chains by the even clock; 
a first decompressor coupled to the first plurality of external scan chains; 
a first plurality of first internal scan chains coupled to the first decompressor to receive a shifted test vector data from the first plurality of external scan chains via the first decompressor; 
a first compressor coupled to the first plurality of internal scan chains; 
a second plurality of external scan chains coupled to receive the test vector data from the scan input bus, wherein the test vector data is configured to be clocked onto the second external scan chains by the odd clock; T79146US02CONAPPLICATION #17/353,8823 of 10
a second decompressor coupled to the second plurality of external scan chains;
a second plurality of second internal scan chains coupled to the second decompressor to receive the test vector data from the second external scan chains via the second decompressor; and 
a second compressor coupled to the second plurality of internal scan chains and to the first compressor, the second compressor configured to receive an input from the first compressor.
Mittal et al. (US-20160266202) is the closest prior art and teaches [a] scan chain may be formed throughout an integrated circuit in which the scan chain includes at least a first segment and a second segment. A first portion of a test pattern is scanned into the first segment by clocking a first scan cell of the first segment with an even clock while clocking a remainder of the plurality of scan cells in the first segment with an odd clock, in which the odd clock is out of phase with the even clock, in which the even clock and odd clock have a rate equal to a scan rate of the test pattern divided by an integer N. A second portion of the test pattern is scanned into the second segment by clocking the plurality of scan cells in the second segment with the odd clock, such that the second portion of the test pattern is not scanned into the first segment. (Abstract, Figs. 8 and 10 and discussion therein).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 1. Independent claim(s) 8 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. 


The claimed invention as set forth in claim 13 recites features such as:
A circuit device, comprising: 
a first plurality of external scan chains coupled to receive a phase-delayed test vector; 
a first portion of a logic circuit having a first plurality of internal scan chains, the first portion of the logic circuit configured to receive a shifted test vector data from theT79146US02CONAPPLICATION #17/353,8827 of 10 first plurality of external scan chains, the first plurality of internal scan chains arranged between a first compressor and a first decompressor; 
a second plurality of external scan chains configured to receive the phase-delayed test vector; and 
a second portion of the logic circuit having a second plurality of internal scan chains, the second portion of the logic circuit configured to receive the shifted test vector data from the second plurality of external scan chains; the second plurality of internal scan chains arranged between a second compressor and a second decompressor.

Mittal et al. (US-20160266202) is the closest prior art and teaches [a] scan chain may be formed throughout an integrated circuit in which the scan chain includes at least a first segment and a second segment. A first portion of a test pattern is scanned into the first segment by clocking a first scan cell of the first segment with an even clock while clocking a remainder of the plurality of scan cells in the first segment with an odd clock, in which the odd clock is out of phase with the even clock, in which the even clock and odd clock have a rate equal to a scan rate of the test pattern divided by an integer N. A second portion of the test pattern is scanned into the second segment by clocking the plurality of scan cells in the second segment with the odd clock, such that the second portion of the test pattern is not scanned into the first segment. (Abstract, Figs. 8 and 10 and discussion therein).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 13.
Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner agrees with the Applicant’s arguments with regard to this feature in view of the arts of record; therefore, the Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/13/2022